Reargument of appeal from a judgment of the Supreme Court, Westchester County, dated November 27, 1967. Reargument was granted on December 17, 1969. On reargument, the decision of this court dated November 17, 1969 (33 A D 2d 697) is amended by deleting the words "on consent” from the second paragraph thereof and by adding the following provision after the words “Second Judicial Department” in the third paragraph: “ The question whether such alternative plan shall be effective retroactively, and, if so, as of what date, shall be determined by the State Department of Social Services if and when the alternative plan is submitted to it for approval.” As so amended, said decision is adhered to. In our opinion, an alternative plan approved pursuant to section 2 of chapter 400 of the Laws of 1965 may be made retroactive and effective as of a date prior to its approval. Whether it should be made effective retroactively, and, if so, as of what date, can best be determined by the State Department of Social Services when the alternative plan is submitted to it for approval, since it is that department which is charged by the statute with the duty of approving such alternative plans and it is that department which has the knowledge and expertise required to make a rational determination of that question. Hopkins, Acting P. J., Munder, Martuseello, Brennan and Benjamin, JJ., concur.